Citation Nr: 1645790	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In his substantive appeal, received in December 2010, the Veteran requested a videoconference hearing, but he withdrew his request for hearing by writing in June 2012.  His request for a hearing before the Board is accordingly deemed to be effectively withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board remanded the case in June 2014.  As an additional VA examination was conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle disability that is etiologically related to a disease, injury, or event which occurred in service. 

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event which occurred in service.






CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a July 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in November 2010, September 2014 and October 2014.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran has indicated that during an in-service bus accident in July 1975, he injured his knee and it has consistently hurt to present.  He reported that to this day his knee will give out, causing him to fall.

During the August 1974 enlistment examination, the Veteran indicated he was involved in Martial Arts and his examination was normal.  A September 1974 note reflects the left knee going out and swelling from marching, calluses and blisters on his feet, and his left ankle as swollen.  Treatment for knee and ankle pain was hot soaks, ace wrap, and balm.  A September 1975 note reflects severe contusion of right anterior thigh.  An undated STR noted that 21 days prior the Veteran was involved in an auto accident and has minimal strain to his right leg with limited motion of the knee.  The Veteran's October 1975 separation examination noted normal feet, lower extremities, and musculoskeletal.  

The Veteran was provided a VA examination in November 2010 for his claims of service connection for a bilateral knee disability and a bilateral ankle disability.  The examiner noted the Veteran's complaints of injuries while in service, specifically, his assertions that he hurt his knees and ankles after he was involved in a bus accident while on active duty.  The examiner also noted that the Veteran sought medical treatment for left knee pain, right leg pain, and left ankle pain while in service.  In her report, the examiner diagnosed the Veteran with "minimal" bilateral degenerative joint disease of the ankles and knees.  The examiner opined that the Veteran's current bilateral knee and ankle disabilities were not caused by, a result of, or related to the complaints of injury in service.  She stated that the Veteran's current "mild symmetric" degenerative joint disease of the knees and ankles is consistent with his age and weight.  However, she did not otherwise provide a rationale for the opinion she gave.  Therefore, the Board's remand found that the VA examination was inadequate and ordered an additional examination.  

A VA examination was conducted in September 2014, however, the examiner did not review the claims file.  The examiner diagnosed for the ankle, lateral collateral ligament sprain, deltoid ligament sprain, retrocalcaneal bursitis, and osteoarthritis.  The examiner diagnosed for the bilateral knee, meniscal tear, knee joint osteoarthritis, knee joint instability, and patellofemoral pain syndrome.  The examiner stated that the Veteran suffers from post-traumatic arthritis and references the 1975 bus accident; however, the claims file was not reviewed.

An independent medical opinion, authorized by VA, was obtained in October 2014.  The examiner reviewed the claims file.  The October 2014 examiner considered the STRs, including the September 1974 complaint of left knee and ankle giving out and swollen left ankle, and the September 1975 contusion of the right thigh and subsequent right leg strain.  The examiner found the left knee and ankle conditions acute, transient, and self-limiting, and the right thigh and right leg strain unrelated to his knee and ankle conditions.  

In regard to the bilateral ankles, the examiner noted the September 2014 examination which diagnosed lateral collateral ligament sprain, deltoid ligament sprain, retrocalcaneal bursitis and osteoarthritis of the ankle.  The examiner opined it is less likely than not that the Veteran's claimed ankle disability is related to and/or aggravated by his time in service and/or the 1975 accident because of the minimal objective and radiographic findings and the probable effect of major weigh gain on the lower extremity joints.  The examiner observed that the Veteran gained more than 80 pounds since leaving service and stated that current medical experts agree that obesity is a medical comorbidity that affects functional and structural joint integrity.  Therefore, the examiner opined the claimed bilateral ankle disabilities are related to his normal and natural aging process and obesity.  

In regard to the bilateral knees, the October 2014 examiner noted the September 2014 examination which diagnosed meniscal tear, bilateral, knee joint osteoarthritis, bilateral, knee joint instability, bilateral and patellofemoral pain syndrome.  The examiner again opined it is less likely than not that the Veteran's claimed knee disability is related to and/or aggravated by his time in service and/or the 1975 accident because of the lack of medical-based, clinical evidence in the active medical record.  Rather, the examiner opined that it is as least as likely as not that the Veteran's claimed knee disabilities are related to his normal and natural aging process and obesity.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for bilateral knee and bilateral ankle disabilities.  Although the evidence reveals that the Veteran currently suffers from bilateral knee and bilateral ankle conditions, the most probative evidence of record, the October 2014 VA examiner's opinion, does not etiologically link the conditions to service.  

In coming to this conclusion that that service connection is not warranted, the Board notes that arthritis was not shown during the Veteran's military service, or within the first year following separation.  Thus, arthritis cannot be presumed to have been incurred therein.

The Board finds the October 2014 examination most probative.  The examination indicates there is no medical basis for attributing the bilateral knee and ankle conditions to service, provides an adequate rationale to support the conclusion, and is based upon review of the claims file and the September 2014 examiner's report, which included a physical examination of the Veteran.  The October 2014 examiner considered the Veteran's STRs, but concluded that in-service knee and ankle conditions were acute and transient, and unrelated to the present knee and ankle conditions.  The examiner stressed that the present bilateral knee and ankle conditions are most likely the result of aging and obesity, and less likely as not related to service.  
The Board has fully considered the Veteran's lay statements that he has suffered knee and ankle pain since service, namely since the July 1975 bus accident, to the present.  The Board notes that while the Veteran is competent to relay his experience, such as suffering knee and ankle pain since service, lay people are generally not competent to diagnose the cause of pain or establish a causal connection between the knee or ankle symptoms in-service and any present knee and ankle disorders.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusions of the October 2014 examiner who concluded that the Veteran's current knee and ankle conditions are less likely than not a result of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of bilateral knee and/or ankle conditions, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a bilateral ankle disability is denied. 


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


